Citation Nr: 1410534	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to commencement of the period of payment for VA compensation benefits prior to May 1, 2010.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1989 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Salt Lake City, Utah.  This rating decision granted the Veteran's service connection claims for the following disabilities: gastroesophageal reflux disease, left shoulder impingement, right clavicle resection, degenerative disc disease of the cervical spine, scars, reconstructed right anterior cruciate ligament, bone graft donor site scars, and hypertension.  The rating decision assigned an effective date of April 1, 2010, the day following the Veteran's separation from service.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is not entitled to commencement of the period of payment for VA compensation benefits prior to May 1, 2010, as his effective date of April 1, 2010 was properly assigned.  


CONCLUSION OF LAW

The criteria for commencement of the period of payment for VA compensation benefits prior to May 1, 2010 are not met.  38 U.S.C.A. §§ 5107, 5110, 5111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.105, 3.400 (2013).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Commencement of Period of Payment

The Veteran asserts that he is entitled to commencement of the period of payment for his VA compensation benefits prior to May 1, 2010.  

In a May 2010 rating decision, the RO granted the Veteran's service connection claims listed above and assigned a combined 80 percent evaluation for these disabilities.  The rating decision assigned an effective date of April 1, 2010 for these service-connected disabilities, the day after the Veteran's separation from service.  The Veteran filed his claim for these disabilities in May 2009, within one year of his separation from service.  Accordingly, the Board finds he was properly assigned an effective date of the day following his separation from service.  See 38 C.F.R. § 3.400(b)(2).  

The Veteran reported receiving his first payment for his 80 percent combined evaluation on June 1, 2010.  The Veteran stated in numerous submissions that he understood the first payment he received on June 1, 2010 was for the month of May 2010, as VA benefits are paid "in arrears."  However, the Veteran contends that he never received payment for the month of April 2010.  The Veteran believes he is entitled to a payment for his 80 percent combined evaluation for the month of April 2010, as his effective date for the award was April 1, 2010.  

Under 38 C.F.R. § 3.31, payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31 (2013) (emphasis added).  

After receiving the Veteran's Notice of Disagreement, a June 2010 letter from the RO to the Veteran explained that federal law prohibited VA from making payments in the same month that an award became effective.  The letter provided the Veteran with the relevant portions of 38 C.F.R. § 3.31 and stated that the May 1, 2010 date for commencement of the period of payment was correct for his effective date of April 1, 2010.  

The Veteran submitted a June 2010 statement in which he confirmed that he had received his first payment on June 1, 2010 and acknowledged the payment policy for VA benefits codified in the applicable statutes and regulations.  The Veteran stated that he wished to appeal to the Board because he believed this policy, under which he is not entitled to payment of VA benefits for the month of his effective date (April 2010), is unfair to veterans and should be reviewed by the Secretary, which the Board totally appreciates and has considered.

The Board appreciates the Veteran's argument and understands his frustration with the existing payment policy.  The Board notes that as the Veteran's effective date was April 1, 2010, rather than a later date within the month of April 2010 (for example, April 28th), it may seem particularly unfair to this Veteran that VA was unable to make a payment to him for the entire month of April 2010.  However, the Board finds that under the applicable statutes and regulations, which the Board must obey, the May 1, 2010 date for commencement of the period of payment is correct.  See 38 U.S.C.A. § 5111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.31 (2013).  

Accordingly, the Board finds that the Veteran is not entitled to commencement of the period of payment prior to May 1, 2010 as a matter of law.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Board finds that because the claim is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143   (2001); VAOPGCPREC 5-2004 (June 2004); 69 Fed. Reg. 59989  (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

ORDER

Entitlement to commencement of the period of payment for VA compensation benefits prior to May 1, 2010 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


